NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 17a0516n.06

                                                Case No. 16-3893

                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT

                                                                                                 FILED
WILLIAM FARLEY,                                                )                         Sep 05, 2017
                                                               )                     DEBORAH S. HUNT, Clerk
         Petitioner-Appellant,                                 )
                                                               )        ON   APPEAL    FROM THE
v.                                                             )        UNITED STATES DISTRICT
                                                               )        COURT FOR THE NORTHERN
EATON CORPORATION,                                             )        DISTRICT OF OHIO
                                                               )
         Respondent-Appellee.                                  )
                                                               )
____________________________________/                          )


Before: MERRITT, BATCHELDER, and CLAY, Circuit Judges.

         PER CURIAM.             Eaton Corporation, as the prevailing party in our recent decision

affirming the district court’s affirmation of an arbitrator’s final award, Farley v. Eaton Corp.,

No. 16-3893, 2017 WL 3084417 (6th Cir. July 20, 2017), has moved for an award of attorney

fees and costs pursuant to the Amended and Restated Payment Procedures Agreement between

the parties.1 Eaton seeks $104,158.84 for its fees and costs incurred solely to litigate the appeal

in our court.2 The fee request for 331.1 hours breaks down as follows: (1) 78.1 hours at $600


         1
           Section 7.10 of the Amended and Restated Payment Procedures Agreement provides that the “prevailing
party” in “any action or proceeding . . . to enforce the terms and provisions of this Agreement . . . [is] entitled to
reasonable attorney’s fees and costs.”
         2
            The arbitrator awarded Eaton a total of $902,106.64 for costs and fees associated with the arbitration, and
the district court awarded Eaton $75,621.38, an amount affirmed on appeal. Including the fees and costs requested
in this motion, Eaton has requested in excess of $1 million for costs and fees.
Case No. 16-3893, Farley v. Eaton Corp.


per hour for partner Vincent Atriano; (2) 243.6 hours at $225 per hour for associate Reed Sirak;

and (3) 9.4 hours at $165 per hour for legal assistant Alexis Black.

       Attorney fees are generally not recoverable as costs or damages unless expressly allowed

by statute, court rule, contract, or a common-law exception. However, contractual provisions

obligating the losing party to pay reasonable attorney fees are generally valid and judicially

enforceable under the same standard as other contractual provisions. Because Eaton has shown

that it is entitled to an award of attorney fees pursuant to the Amended and Restated Payment

Procedures Agreement, we must determine whether the requested fees are reasonable. See

Hensley v. Eckerhart, 461 U.S. 424, 437 (1983) (prevailing party has burden of proving

reasonableness of fees).    Farley opposes the motion primarily on the ground that the fees

requested are unreasonable because they are excessive and duplicative. Farley does not contest

that Eaton is the prevailing party, and he does not contend that the hourly rates for the billing

attorneys and legal staff are excessive.

       We begin by noting that out of a total of 331 hours billed by Eaton’s attorneys for the

appeal, 61.3 hours, or approximately 20%, were spent preparing the motion for attorney fees.

Farley argues that the entire motion was unnecessary because Eaton “should” have tried to

negotiate an agreed amount of attorney fees and costs before filing a motion with this court.

Although it appears as though the arbitrator directed the parties to negotiate the attorney fees

amount in his interim award, and this court agrees that an out-of-court settlement of fees is

preferable when possible, Farley points to nothing in the Agreement or the law that required

Eaton to attempt to negotiate attorney fees and costs once the proceeding moved outside of the

arbitrator’s jurisdiction. We therefore apply the same “reasonableness” standard to “fee for

fees”-stage billing as we do to the rest of the fee application. The Ne. Ohio Coal. for the



                                               -2-
Case No. 16-3893, Farley v. Eaton Corp.


Homeless v. Husted, 831 F.3d 686, 721-23 (6th Cir. 2016) (citing Hensley, 461 U.S. at 429).

The amount of time spent by the lawyers in preparing the motion is grossly excessive.

The Agreement provides for the payment of fees to the prevailing party, so preparing the motion

should not have required more than a minimum of legal research. The work should have been

mostly non-legal, consisting primarily of tallying up and reviewing the hours spent on the appeal.

Because we find the time spent by the two lawyers was unreasonable under the circumstances,

we reduce it to a total of 10 hours: 3 hours for partner Atriano and 7 hours for associate Sirak for

a total of $3,375.

       In addition to the excessive hours requested to prepare the motion for attorney fees, the

amount requested for attorney fees for the merits portion of the appeal is also excessive because

the arguments raised on appeal were duplicative of those raised in the district court. Eaton has

submitted reimbursement for over 250 hours for preparation of an appeal that involved filing one

brief and preparing for oral argument. No new issues or facts were raised on appeal, so the

appeal consisted entirely of repeating the same arguments previously litigated. There was no

need for Eaton to conduct extensive additional research on appeal. While we recognize that it

was Farley’s decision to continue to litigate this dispute over many years, thereby running up the

fees incurred for both parties, we find that the hours submitted by Eaton for the appeal are

excessive. See, e.g., The Nature Conservancy, Inc. v. Sims, No. 5:07-cv-112, 2013 WL 1332445,

*2 (E.D. Ky. Mar. 28, 2013) (hours spent on appeal were “unreasonable” where the appeal

turned on the same legal issues presented previously).

       While we accept the billing rates submitted by Eaton because Farley has not opposed

them, we credit Eaton with approximately 50% of the attorney hours submitted for time billed

prior to July 20, 2017. We therefore credit partner Atriano with 35.6 hours for a total of



                                               -3-
Case No. 16-3893, Farley v. Eaton Corp.


$21,360, associate Sirak with 96.2 hours for a total of $21, 645, and we do not reduce the hours

of legal assistant Black, crediting her with 9.4 hours for a total of $1,551, for a total of $44,556

for the period prior to July 20, 2017. Combined with the $3,375 awarded for the post-July 20

period, the total fee award to be paid by Farley to Eaton Corporation is $47,931.

       For the foregoing reasons, defendant Eaton Corporation’s motion for an award of

attorney fees and costs is granted in part and denied in part.




                                                -4-